Citation Nr: 0211561	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hemorrhoids.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for fibrocystic breast disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
October 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision issued by 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
veteran has not submitted new and material evidence to reopen 
the claims for service connection for hearing loss, 
hemorrhoids, or fibrocystic breast disease.  

The veteran testified at a Travel Board hearing before the 
undersigned in May 2002.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  A rating decision of March 1996 concluded that new and 
material evidence was not submitted to reopen claims for 
service connection for hearing loss, hemorrhoids, or 
fibrocystic breast disease.  That decision was not appealed.

2.  Evidence received since March 1996 is not so significant 
that it must be considered in order to fairly decide the 
merits of these claims.  


CONCLUSIONS OF LAW

1.  The RO's March 1996 rating decision which found that new 
and material had not been submitted to reopen claims for 
service connection for hearing loss, hemorrhoids, or 
fibrocystic breast disease is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen claims for entitlement to service connection for 
hearing loss, hemorrhoids, or fibrocystic breast disease.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for hearing loss, hemorrhoids, and 
fibrocystic breast disease was initially denied by an 
April 1994 rating decision.  In that decision, the RO 
determined that the evidence of record showed that the 
veteran made complaints of hearing loss after working in a 
noisy environment, but audiograms were within normal limits.  
Additionally, the records showed rectal bleeding due to 
irritation with a history of hemorrhoids but no current 
hemorrhoids were shown.  Further, fibrocystic breast disease 
was determined to be a constitutional or development 
abnormality, which would have developed with or without entry 
to service.  The veteran was notified of this action by 
letter dated April 21, 1994.  She did not appeal this 
decision.  

In July 1995, the veteran attempted to reopen her claim.  She 
underwent VA examination in December 1995.  The examination 
showed hearing was normal in both ears, a history of 
hemorrhoids, controlled with medication, and a history of 
fibrocystic breast disease without any sequelae.  The RO 
indicated that the clinical evidence found no current 
findings of hearing loss, hemorrhoids, or fibrocystic breast 
disease.  Thus, the RO declined to reopen the April 1994 
denial.  The RO gave notice of this action in an 
April 4, 1996, letter.  The veteran did not appeal.

In October 1998, the veteran attempted to reopen the claim 
for service connection for hearing loss, hemorrhoids, and 
fibrocystic breast disease.  By rating decision of 
April 1999, the RO determined that the veteran had failed to 
provide any evidence showing that any disabilities that she 
may actually have are in any way related to service.  The RO 
declined to reopen the March 1996 denial.  In a May 10 1995, 
letter, the RO gave notice of the denial.  The veteran 
appealed this decision to the Board.

To reopen the claim, new and material evidence must be 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
The Board notes that the amendment of 38 C.F.R. § 3.156(a) 
published at 66 Fed. Reg. 45620 (2001) applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As this claim to reopen a finally decided claim 
for service connection for hearing loss, hemorrhoids, and 
fibrocystic breast disease was received before that date, the 
amendment does not apply to this case.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence received since the March 1996 decision includes VA 
outpatient treatment records dated from July 1999 to 
February 2000, a November 1999 RO hearing transcript and a 
May 2002 travel board hearing transcript.  

The Board has considered the evidence and the applicable laws 
and regulations and finds that while new evidence has been 
submitted since the last final rating decision, the new 
evidence is not material and does not serve to reopen the 
claim for service connection for hearing loss, hemorrhoids, 
or fibrocystic breast disease.  

The veteran's VA outpatient treatment records from July 1999 
to February 2000 shows that the veteran was seen for 
disabilities other than those for which service connection is 
sought, made a complaint in January 2000 of mild discomfort 
of hemorrhoids, relieved by Preparation H, and fibrocystic 
breast disease where a February 2000 mammogram showed benign 
calcification, but no suspicious calcification or malignancy.  
None of this medical evidence showed that the veteran had 
present hearing loss, hemorrhoids, or fibrocystic breast 
disease, resulting in a present disability that had its onset 
or was at all related to service.  There was no additional 
medical evidence that showed hearing loss.  The medical 
evidence regarding hemorrhoids indicated in July 1999 that 
the veteran was having regular bowel movements and no 
complications from hemorrhoids and in January 2000, mild 
discomfort from hemorrhoids, relieved by Preparation H.  As 
for the veteran's fibrocystic breast disease, a January 2000 
mammogram showed benign calcification, no suspicious 
calcification and no signs of malignancy.  None of the 
evidence was related to service, or showed evidence of 
disability resulting from service.  Therefore, although the 
medical evidence was new, it was not material to reopen the 
claim.

The RO hearing and May 2002 travel board hearing transcripts 
are not new and material.  Testimony at both hearings was 
essentially evidence that was cumulative in nature.  In both, 
the veteran testified that her hearing was decreased in 
service as a result of a head injury and /or due to her job 
as a cryptologic technician.  In both, she reported that she 
treated hemorrhoid flare-up with Preparation H, and discussed 
tenderness of the breast prior to her menstrual cycle.  None 
of the testimony was new -- showing evidence of a present 
disability that had its onset in service, or a present 
disability that was in any way related to service.  She also 
testified in May 2002 that she would obtain evidence that 
related present disabilities to service; the record was held 
open for 60 days to allow her the opportunity to present such 
evidence.  She did not submit the evidence.  

The Board finds that since the new evidence is not probative 
of the dispositive issues in this case, it is not so 
significant that it must be considered in order to fairly 
decide the claim.  Therefore, the petition to reopen the 
claim for service connection for hearing loss, hemorrhoids, 
or fibrocystic breast disease must be denied.

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was not specifically 
notified of the provisions of the VCAA.  However, the RO 
informed the veteran of what assistance VA would provide, 
what could be done to expedite her claim, what was needed 
from her, and the time limits associated with his claim.  
Various notices and communications, also from the RO, such as 
the various rating decisions, the July 1999 statement of the 
case, and the April 2000 supplemental statement of the case, 
informed the veteran of the applicable laws and regulations 
needed to substantiate her claim.  The veteran had the 
opportunity to testify at a hearing regarding her claim.  She 
provided RO hearing testimony in November 1999, and provided 
hearing testimony again in May 2002 at a travel board 
hearing.  The Board therefore finds that VA has complied with 
all obligations to inform the veteran of the applicable laws 
and regulations and with all duties to assist the veteran in 
the development of the issue discussed above.  Thus, a remand 
for further technical compliance with the provisions of the 
VCAA is not necessary.  

Because there is no further evidence that VA is required to 
obtain, this case differs from Quartuccio v. Principi, 16 
Vet. App. 183 (2002), in which the Court vacated and remanded 
the Board's decision for VA to obtain additional records, 
i.e., Social Security records, and noted that communications 
from VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  The veteran testified at her 
May 2002 hearing that she was going to get further medical 
evidence to substantiate her claim.  The undersigned held the 
record open for 60 days to provide the veteran the 
opportunity to submit the evidence.  The veteran stated that 
this was sufficient time.  Since then, she has not submitted 
any evidence nor has she contacted VA to indicate that 
additional time was needed.  As previously stated, she was 
informed of what evidence VA would obtain and what evidence 
she needed to provide.  Consequently, any defect in such VCAA 
notice would not prejudice the appellant in this instance.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for hearing loss, 
hemorrhoids, or fibrocystic breast disease, and the appeal is 
therefore, denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

